Exhibit 10.450

 

SECOND Amended and Restated

LIMITED LIABILITY COMPANY AGREEMENT
OF
BR MOREHEAD JV MEMBER, LLC

 

This Second Amended and Restated Limited Liability Company Agreement (together
with the schedules attached hereto, this “Agreement”) of BR Morehead JV Member,
LLC (the “Company”), effective as of January 5, 2017 (the “Effective Date”), is
entered into by BRG MOREHEAD NC, LLC (“BRG”), a Delaware limited liability
company, and BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC (“SOIF II”)
(collectively with BRG, the “Members”). Capitalized terms used and not otherwise
defined herein have the meanings set forth on Schedule A hereto.

 

RECITALS

 

A.           The Company was formed pursuant to and in accordance with the
Delaware Limited Liability Company Act (6 Del. C. § 18-101 et seq.), as amended
from time to time (the “Act”), by the filing of a Certificate of Formation,
dated July 31, 2015 with the Secretary of State of the State of Delaware.

 

B.           The Members originally entered a Limited Liability Company
Agreement on November 24, 2015, and an Amended and Restated Limited Liability
Company Agreement on December 29, 2016, both of which are amended, restated, and
superseded in its entirety by this Agreement;

 

C.           BRG previously owned all the outstanding preferred membership
interests in the Company, but has been redeemed of such interest.

 

D.           SOIF II previously owned an all the outstanding common membership
interests in the Company.

 

E.           As of the date of this Agreement, BRG owns a 0.5% common membership
interest in the Company, and SOIF II owns a 99.5% common membership interest in
the Company. Neither BRG nor any other Person owns any preferred membership
interest in the Company.

 

F.           The Company owns a limited liability company interest in BR ArchCo
Morehead JV, LLC (“ArchCo JV”), ArchCo JV owns a 100% limited liability company
interest in BR ArchCo Morehead Mezz, LLC (“BR ArchCo Mezz”), BR ArchCo Mezz owns
a 100% limited liability company interest in BR ArchCo Morehead, LLC (“BR
ArchCo”), and BR ArchCo owns the Property.

 

G.           A Mezzanine Loan (the “Loan”) was entered between the Company, as
borrower, and BRG, as Lender.

 

H.           In connection with the Loan, the Company entered an Amended &
Restated Option to Purchase Membership Interest & Purchase Agreement (the
“Option Agreement”), whereby the Lender shall have the right to purchase up to
100% of the Membership Interest of SOIF II in the Company at an agreed upon
price.

 

 1 

 

  

I.           The undersigned desire to execute this Agreement to set forth the
terms and conditions under which the management, business, and financial affairs
of the Company will be conducted.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties hereby
covenant and agree as follows:

 

Section 1.          Name. The name of the limited liability company formed
hereby is BR Morehead JV Member, LLC.

 

Section 2.          Registered Agent and Registered Office.

 

The name of the registered agent and the address of the registered office of the
Company for service of process on the Company in the State of Delaware is
National Registered Agents, Inc., with an address at 160 Greentree Drive, Suite
101, Dover, DE 19904.

 

Section 3.          Purpose. The purpose to be conducted or promoted by the
Company is to engage in the following activities:

 

(i)To own and hold a 100% limited liability company interest in ArchCo JV;

 

(ii)to enter into and perform its obligations under the Loan Documents with
Lender, and to transact lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

 

(iii)to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

 

Section 4.          Powers.

 

(a)          Subject to Section 7(d), the Company, and the Manager on behalf of
the Company, (i) shall have and exercise all powers necessary, convenient, or
incidental to accomplish its purposes as set forth in Section 3 and (ii) subject
to Section 3, shall have and exercise all of the powers and rights conferred
upon limited liability companies formed pursuant to the Act.

 

(b)          The Company is hereby authorized to execute, deliver and perform,
and the Manager on behalf of the Company is hereby authorized to execute and
deliver, the Loan Documents and all documents, agreements, certificates, or
financing statements contemplated thereby or related thereto, all without any
further act, vote or approval of any other Person notwithstanding any other
provision of this Agreement. The foregoing authorization shall not be deemed a
restriction on the powers of the Manager to enter into other agreements on
behalf of the Company.

 

 2 

 

 

Section 5.          Members.

 

(a)          The mailing addresses of the Members are set forth on Schedule B
attached hereto.

 

(b)          Except as otherwise provided in this Agreement, each Member shall
be entitled to vote on any matter submitted by the Manager to a vote of the
Members. The Members representing a majority of the Membership Interests
entitled to vote, present in person or represented by proxy, shall constitute a
quorum at any meeting of Members; provided, however, that if Members
representing less than a majority of Membership Interests of Members entitled to
vote are represented at the meeting, Members representing a majority of
Membership Interests so represented may adjourn the meeting at any time and
shall, prior to adjournment, announce the date and time on which the meeting
will be reconvened. If a quorum is present, a majority vote of the Membership
Interests is required to approve any action or proposals before the Members,
unless the vote of a greater number is required by the Act, the Certificate or
this Agreement. Subject to Section 7(d), the Members may act by written consent.

 

Section 6.          Certificates. Ramin Kamfar, Jordan Ruddy and Michael Konig,
are hereby designated as “authorized persons” within the meaning of the Act, and
have caused the Certificate of Formation of the Company to be filed with the
Secretary of State of the State of Delaware. Upon the filing of the Certificate
of Formation with the Secretary of State of the State of Delaware, their powers
as “authorized persons” ceased, and the Manager thereupon became the designated
“authorized person” and shall continue as the designated “authorized person”
within the meaning of the Act. The Manager shall execute, deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in the State of Delaware and in any
other jurisdiction in which the Company may wish to conduct business.

 

The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

Section 7.          Management.

 

(a)          Subject to Section 7(d), the business and affairs of the Company
shall be managed by or under the direction of the Manager. The initial Manager
shall be SOIF II. The Manager shall hold office until such Manager’s
dissolution, death or resignation. Subject to the provisions of this Section 7
and Section 17, any successor Manager shall be appointed by a majority of the
Membership Interests. Upon exercise by BRG in its capacity as optionee under the
Option Agreement, BRG shall automatically succeed as, and become, Manager of the
Company.

 

(b)          Powers. Subject to Sections 3 and 7(d), the Manager shall have the
power to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise. Subject to Sections 3 and 7(d), the Manager has the authority to bind
the Company.

 

 3 

 

 

(c)          Manager as Agent. To the extent of its powers set forth in this
Agreement and subject to Section 7(d), the Manager is an agent of the Company
for the purpose of the Company’s business, and the actions of the Manager taken
in accordance with such powers set forth in this Agreement shall bind the
Company.

 

(d)          Limitations on the Company’s Activities.

 

(i)This Section 7(d) is being adopted in order to comply with certain provisions
required in order to qualify the Company as a “special purpose” entity.

 

(ii)Notwithstanding anything to the contrary in this Agreement, the Manager
shall not, so long as any Obligation is outstanding, amend, alter, change or
repeal the Certificate of Formation, or Sections 3, 4, 5(b), 7, 12, 15, 16, 17,
18, 19, 20, 21 or 26 or Schedule A of this Agreement (the “Special Purpose
Provisions”) without the unanimous written consent of BRG, as Lender under the
Loan. Subject to this Section 7(d), the Manager reserves the right to amend,
alter, change or repeal any provisions contained in this Agreement in accordance
with Section 26.

 

(iii)Notwithstanding any other provision of this Agreement and any provision of
law that otherwise so empowers the Company, so long as any Obligation is
outstanding, neither the Manager nor any other Person shall be authorized or
empowered, nor shall they permit the Company, without the prior unanimous
written consent of BRG, as Lender, to take any Material Action;

 

(iv)The Manager shall cause the Company to do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and franchises. Notwithstanding anything to the contrary
in this Agreement, the Manager also shall cause the Company to:

 

(A)at all times remain solvent and pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

 

(B)correct any known misunderstanding regarding the separate identity of such
entity and not identify itself as a division of any other Person;

 

(C)maintain its bank accounts, books of account, books and records separate from
those of any other Person and, to the extent that it is required to file tax
returns under applicable law, shall file its own tax returns except to the
extent that it is required by law to file consolidated tax returns;

 

 4 

 

 

(D)maintain its own records, books, resolutions and agreements;

 

(E)not commingle its funds or assets with those of any other Person and shall
not participate in any cash management system with any other Person;

 

(F)hold its assets in its own name;

 

(G)conduct its business in its name or in a name franchised or licensed to it by
an entity other than an Affiliate, except for business conducted on behalf of
itself by another Person under a business management services agreement that is
on commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of the Company;

 

(H)(i)  maintain its financial statements, accounting records and other entity
documents separate from those of any other Person; (ii)  show, in its financial
statements, its asset and liabilities separate and apart from those of any other
Person; and (iii)  not permit its assets to be listed as assets on the financial
statement of any of its Affiliates except as required by GAAP; provided,
however, that any such consolidated financial statement contains a note
indicating that its separate assets and credit are not available to pay the
debts of such Affiliate and that its liabilities do not constitute obligations
of the consolidated entity;

 

(I)pay its own liabilities and expenses, including the salaries of its own
employees, out of its own funds and assets, and maintain a sufficient number of
employees in light of its contemplated business operations;

 

(J)observe all limited liability company formalities;

 

(K)not have any Indebtedness other than (i) the Loan, (ii) liabilities incurred
in the ordinary course of business relating to the ownership of the limited
liability company interests in ArchCo JV and the routine administration of the
Company, in amounts not to exceed 2% of the amount of the Loan which liabilities
are not more than sixty (60) days past the date incurred, are not evidenced by a
note and are paid when due, and which amounts are normal and reasonable under
the circumstances and (iii) such other liabilities that are permitted pursuant
to the Loan Agreement;

 

(L)not assume or guarantee or become obligated for the debts of any other
Person, not hold out its credit as being available to satisfy the obligations of
any other Person and not pledge its assets for the benefit of any other Person,
in each case except as permitted pursuant to the Loan Agreement;

 

 5 

 

  

(M)not acquire obligations or securities of its partners, members or
shareholders or any other owner or Affiliate;

 

(N)allocate fairly and reasonably any overhead expenses that are shared with any
of its Affiliates, constituents, or owners, or any guarantors or any of their
respective obligations, or any Affiliate of any of the foregoing, including, but
not limited to, paying for shared office space and for services performed by any
employee of an Affiliate;

 

(O)maintain and use separate stationery, invoices and checks bearing its name
and not bearing the name of any other entity unless such entity is clearly
designated as being the Company’s agent;

 

(P)not pledge its assets to or for the benefit of any other Person other than to
secure the Obligation, as provided in the Loan Agreement;

 

(Q)hold itself out and identify itself as a separate and distinct entity under
its own name or in a name franchised or licensed to it by an entity other than
an Affiliate of the Company and not as a division or part of any other Person;

 

(R)maintain its assets in such a manner that it shall not be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

 

(S)not make loans to any Person and not hold evidence of indebtedness issued by
any other Person or entity (other than cash and investment-grade securities
issued by an entity that is not an Affiliate of or subject to common ownership
with such entity);

 

(T)not identify its partners, members or shareholders, or any Affiliate of any
of them, as a division or part of it, and not identify itself as a division of
any other Person;

 

(U)other than capital contributions and distributions permitted hereunder, not
enter into or be a party to, any transaction with any of its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are commercially reasonable terms comparable to those of an
arm’s-length transaction with an unrelated third party;

 

(V)not have any obligation to indemnify, and not indemnify its partners,
officers, directors or members, as the case may be, in each case unless such an
obligation or indemnification is fully subordinated to the Obligations and shall
not constitute a claim against it in the event that cash flow is insufficient to
pay the Obligations;

 

 6 

 

 

(W)not have any of its obligations guaranteed by any Affiliate except as
provided by the Loan Documents;

 

(X)not form, acquire or hold any subsidiary;

 

(Y)comply with all of the terms and provisions contained in its organizational
documents;

 

(Z)not permit any Affiliate or constituent party independent access to its bank
accounts;

 

(AA)continue to be duly formed, validly existing, and in good standing in the
state of its incorporation or formation and in all other jurisdictions where it
is qualified to do business; and

 

(BB)pay all taxes which it owes.

 

Failure of the Company, or the Manager on behalf of the Company, to comply with
any of the foregoing covenants or any other covenants contained in this
Agreement shall not affect the status of the Company as a separate legal entity
or the limited liability of the Members.

 

(v)So long as any Obligation is outstanding, the Manager shall not cause or
permit the Company to:

 

(A)engage in any business unrelated to owning limited liability company
interests in ArchCo JV;

 

(B)own, directly or indirectly, any real property other than the Property;

 

(C)have any assets other than cash, the limited liability company interests in
ArchCo JV, and indirectly, in the Property and personal property necessary or
incidental to the ownership and operation of the Property; or

 

(D)engage in, seek, consent or permit any dissolution, winding up, liquidation,
consolidation, merger, sale or other transfer of all or substantially all of its
assets or any sale of assets outside the ordinary course of its business, except
as permitted by the Loan Documents.

 

Section 8.          Limited Liability.

 

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither the Manager nor the Members shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a Manager
or Member of the Company.

 

 7 

 

 

Section 9.          Capital Contributions.

 

The Members have contributed to the Company capital of an agreed value as listed
on Schedule B attached hereto.

 

Section 10.         Additional Contributions.

 

Except to the extent capital calls are made by ArchCo JV, the Members are not
required to make any additional capital contribution to the Company. If ArchCo
JV makes a capital call, the Members shall fund their proportionate share of
such capital call to the Company based on their Percentage Interest set forth on
Schedule B. If any Member fails to make its share of any capital call (the
“Defaulting Member”), the other Member may, but shall not be obligated to, make
the Defaulting Member’s share of such capital call. To the extent of additional
capital contributions made by a Member on behalf of a Defaulting Member, the
proportion of the additional capital contribution so funded shall be entitled to
priority distributions before all other distributions under Section 12,
including a 20% annual return on such additional capital contributions made on
behalf of the Defaulting Member.

 

Except as provided in Section 21, the provisions of this Agreement, including
this Section 10, are intended to benefit the Member and, to the fullest extent
permitted by law, shall not be construed as conferring any benefit upon any
creditor of the Company (other than a Covered Person) (and no such creditor of
the Company shall be a third-party beneficiary of this Agreement) and the Member
shall not have any duty or obligation to any creditor of the Company to make any
contribution to the Company or to issue any call for capital pursuant to this
Agreement.

 

Section 11.         Allocation of Profits and Losses.

 

The Company’s profits and losses shall be allocated to the Members.

 

Section 12.         Distributions.

 

(a)          Distributions shall be made from available cash flow to the Members
in accordance with their Percentage Interests. The Company shall not be
required, however, to make such distributions to the Members if such
distribution would violate the Act or any other applicable law or the Loan
Documents.

 

(b)          Prior to the full repayment of the Loan, the Manager shall not make
any distributions to the Members without the prior written consent of BRG, as
Lender.

 

(c)          Notwithstanding the foregoing, to the extent that, in connection
with the exercise of rights by BRG under the Option Agreement, there results a
payment by BRG equal to the amount needed to retire the Mezzanine Loan, such
payment shall be outside of the provisions of this Section 12, and shall be
payable solely to BRG in its capacity as Lender under the Mezzanine Loan.

 

 8 

 

 

Section 13.         Books and Records.

 

The Manager shall keep or cause to be kept complete and accurate books of
account and records with respect to the Company’s business. The Members and
their duly authorized representatives shall have the right to examine the
Company books, records and documents during normal business hours. The Company’s
books of account shall be kept using the method of accounting determined by the
Manager. The Company’s independent auditor, if any, shall be an independent
public accounting firm selected by the Manager.

 

Section 14.         Other Business.

 

Notwithstanding any duty otherwise existing at law or in equity, the Manager and
Members may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others. The Company shall not have any rights in or to such independent
ventures or the income or profits therefrom by virtue of this Agreement.

 

Section 15.         Exculpation and Indemnification.

 

(a)          To the fullest extent permitted by applicable law, neither the
Manager, nor the Members nor any officer, director, employee, agent or Affiliate
of the foregoing (collectively, the “Covered Persons”) shall be liable to the
Company or any other Person who is bound by this Agreement for any loss, damage
or claim incurred by reason of any act or omission performed or omitted by such
Covered Person in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s gross
negligence or willful misconduct.

 

(b)          To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Covered Person by reason of any act or omission performed
or omitted by such Covered Person in good faith on behalf of the Company and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 15 by the Company shall be provided out of
and to the extent of Company assets only, and the Manager and the Members shall
not have personal liability on account thereof; and provided further, that so
long as any Obligation is outstanding, no indemnity payment from funds of the
Company (as distinct from funds from other sources, such as insurance) of any
indemnity under this Section 15 shall be payable from amounts allocable to any
other Person pursuant to the Loan Documents.

 

(c)          To the fullest extent permitted by applicable law, expenses
(including reasonable legal fees) incurred by a Covered Person defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in this Section
15.

 

 9 

 

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, advice of
counsel, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions
to the Members might properly be paid.

 

(e)          The provisions of this Agreement, to the extent that they restrict
or eliminate the duties and liabilities of a Covered Person to the Company or
its members otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities of such Covered Person.

 

(f)          Notwithstanding the foregoing provisions, any indemnification
obligation set forth herein shall be fully subordinate to the Loan, and payment
of any indemnification claim against the Company shall be made only after
payment of all sums then due and payable to Lender.

 

(g)          The foregoing provisions of this Section 15 shall survive any
termination of this Agreement.

 

Section 16.         Assignments.

 

Without the prior written consent of BRG, as Lender, the Members may not assign
in whole or in part their Membership Interests. Subject to Section 18, the
transferee shall be admitted to the Company as a member of the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. If a Member transfers all of its Membership Interests in
the Company pursuant to this Section 16, such admission shall be deemed
effective immediately prior to the transfer and, immediately following such
admission, the transferor Member shall cease to be a member of the Company.
Notwithstanding anything in this Agreement to the contrary, any successor to the
Member by merger or consolidation in compliance with the Loan Documents shall,
without further act, become a Member hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Agreement and the
Company shall continue without dissolution.

 

Section 17.         Resignation.

 

So long as any Obligation is outstanding, the Manager may not resign, except as
permitted under the Loan Documents and if BRG, as Lender, consents in writing.
If the Manager is permitted to resign pursuant to this Section 17, BRG shall
become the substitute Manager.

 

 10 

 

 

Section 18.         Admission of Additional Members.

 

One or more additional Members of the Company may be admitted to the Company
with the written consent of the Manager; provided, however, that,
notwithstanding the foregoing, so long as any Obligation remains outstanding, no
additional Member may be admitted to the Company unless BRG, as Lender, consents
in writing.

 

Section 19.         Dissolution.

 

(a)          The Company shall be dissolved, and its affairs shall be wound up
upon the first to occur of the following: (i) the termination of the legal
existence of the last remaining member of the Company or the occurrence of any
other event which terminates the continued membership of the last remaining
member of the Company in the Company unless the Company is continued without
dissolution in a manner permitted by this Agreement or the Act or (ii) the entry
of a decree of judicial dissolution under Section 18-802 of the Act. Upon the
occurrence of any event that causes the last remaining Member to cease to be a
member of the Company (other than upon continuation of the Company without
dissolution upon (i) an assignment by the last remaining Member of all of its
Membership Interest in the Company and the admission of the transferee pursuant
to Sections 16 and 18, or (ii) the resignation of the Member and the admission
of an additional member of the Company pursuant to Sections 17 and 18), to the
fullest extent permitted by law, the personal representative of such member is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such member in the Company,
agree in writing (i) to continue the Company and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of the Company, effective as of the occurrence of the event
that terminated the continued membership of such member in the Company.

 

(b)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause the other Member to cease to be a member
of the Company and upon the occurrence of such an event, the Company shall
continue without dissolution, and the remaining Member waives any right it might
have under the Act to agree in writing to dissolve the Company upon the
Bankruptcy of a Member.

 

(c)          In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act.

 

(d)          The Company shall terminate when (i) all of the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company shall have been distributed to the Members in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act.

 

Section 20.         Waiver of Partition; Nature of Interest.

 

Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, the Manager and each Member, hereby irrevocably waives any
right or power that such Person might have to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
the Company. The Members shall not have any interest in any specific assets of
the Company, and the Members shall not have the status of a creditor with
respect to any distribution pursuant to Section 12 hereof. The interest of the
Members in the Company is personal property.

 

 11 

 

 

Section 21.         Benefits of Agreement; No Third-Party Rights.

 

Except for BRG, in its capacity as Lender, with respect to the Special Purpose
Provisions, none of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditor of the Company or by any creditor of the Member.
Nothing in this Agreement shall be deemed to create any right in any Person
(other than Covered Persons) not a party hereto, and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third Person (other than Covered Persons). BRG, as Lender, is an intended
third party beneficiary of this Agreement and may enforce the Special Purposes
Provisions.

 

Section 22.         Severability of Provisions.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

 

Section 23.         Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

Section 24.         Binding Agreement.

 

Notwithstanding any other provision of this Agreement, the Members and Manager
agree that this Agreement, including, without limitation, the Special Purposes
Provisions, constitutes a legal, valid and binding agreement of the Members, and
is enforceable against the Members in accordance with its terms.

 

Section 25.         Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware (without regard to conflict of laws principles), all rights and
remedies being governed by said laws.

 

Section 26.         Amendments.

 

Subject to Section 7(d), this Agreement may be modified, altered, supplemented
or amended pursuant to a written agreement executed and delivered by all
Members.

 

 12 

 

 

Section 27.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.

 

Section 28.         Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Members, to the Members at their addresses as
listed on Schedule B attached hereto and (c) in the case of either of the
foregoing, at such other address as may be designated by written notice to the
other party.

 

[Signature Page Follows]

 

 13 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Limited Liability Company Agreement as of the Effective Date.

 

MEMBER: BRG MOREHEAD NC, LLC             By: Bluerock Residential Holdings, L.P.
  Its: Sole Member               By: Bluerock Residential Growth REIT, Inc.    
Its: General Partner                 By: /s/ Michael L. Konig       Name:
Michael L. Konig       Its: Authorized Officer           MEMBER: BLUEROCK
SPECIAL OPPORTUNITY + INCOME FUND II, LLC             By: BR SOIF II Manager,
LLC   Its: Manager               By: /s/ Jordan Ruddy     Name: Jordan Ruddy    
Its: Authorized Signatory

 

 S-1 

 

 

SCHEDULE A

 

Definitions

 

A.           Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings (all capitalized terms used in this Agreement and
not defined herein shall have the meanings given to such terms in the Loan
Agreement):

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Affiliate” has the meaning set forth in the Loan Agreement.

 

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company, together with the schedules attached hereto, as
amended, restated or supplemented or otherwise modified from time to time.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on July 31, 2015, as
amended or amended and restated from time to time.

 

“Company” means BR Morehead JV Member, LLC, a Delaware limited liability
company.

 

“Covered Persons” has the meaning set forth in Section 15.

 

“Debt” shall have the meaning given such term in the Loan Agreement.

 

 A-1 

 

 

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances (as defined in the Loan Agreement)).

 

“Lender” means BRG Morehead NC, LLC, its successors and/or assigns.

 

“Loan” means that certain mezzanine loan from Lender to the Company in the
original principal amount of $22,597,986, which Loan is principally secured by a
first priority lien in the 100% limited liability company interest in ArchCo JV
owned by the Company.

 

“Loan Agreement” means the Amended and Restated Loan and Security Agreement
between Lender and the Company pursuant to which Lender agreed to make the Loan
to the Company.

 

“Loan Documents” means the Loan Agreement, Control Agreement, Option Agreement
and any other documents executed by Company in connection with the closing of
the Loan and all documents and certificates contemplated thereby or delivered in
connection therewith.

 

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due, or to take action in furtherance of any of
the foregoing.

 

“Member” shall have the meaning given in the introduction to this Agreement, and
includes any Person admitted as an additional member of the Company or a
substitute member of the Company pursuant to the provisions of this Agreement,
each in its capacity as a member of the Company.

 

“Membership Interest” means the membership interest in the Company owned by a
particular Member of the Company, as set forth in Schedule B.

 

 A-2 

 

 

“Obligation” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with the Loan Documents or any related document
in effect as of any date of determination.

 

“Percentage Interest” shall be the allocated percentages set forth on Schedule
B.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Property” means that certain real property consisting of 3.10 acres of land
commonly known as 1309 and 1331 West Morehead Street and 811 and 829 South
Summit Avenue and located in Charlotte, North Carolina, and all improvements now
or in the future thereon, together with all personal property owned in
connection therewith or related thereto.

 

B.           Rules of Construction

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

 A-3 

 

 

SCHEDULE B

 

Member

 

Name  Mailing Address  Agreed Value of
Capital Contribution   Membership Interest  BRG Morehead NC, LLC 

712 Fifth Avenue, 9th Floor

New York, New York 10019

  $14,499    0.5%                Bluerock Special Opportunity + Income Fund II,
LLC 

712 Fifth Avenue, 9th Floor

New York, New York 10019

  $2,885,386    99.5%

 

 B-1 

